DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding rejections under 112(b), applicant’s amendments have overcome the
previous rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard et al (US20170115355A1, 27-04-2017), herein referred to as Willard.

Regarding Claim 1, Willard teaches A method of collecting battery data suitable for use in data-driven predictive modeling to predict battery cell performance ((Abstract); Fig. 3-8), the method comprising: a) collecting a dataset by cycling (Abstract; [0033]), using a battery cycling instrument (BMS (108), Fig. 1), a plurality of battery cells between a voltage Vl and a voltage V2 (Battery Pack (100), Fig. 
Regarding Claim 2, Willard teaches The method according to claim 1, wherein said one or more battery cell physical properties are selected from the group consisting of: a battery cell voltage, a battery cell current, a battery cell can temperature, and a battery cell internal resistance (Fig. 1; [0001], [0013]).
	Regarding Claim 5, Willard teaches The method according to claim 8, wherein said battery cell operation characteristics are selected from the group consisting of: a battery lifetime, a logarithm of said battery lifetime, and a Boolean classification of battery performance ([0005], [0012], [0025], Fig. 2).	
	Regarding Claim 8,  Willard teaches A method of predicting one or more battery cell operation characteristics from battery cell cycling data (Abstract, [0029]; Examiner’s Note: The specification defines characteristics as energy (pg.6, lines 15-19) which the examiner interprets as state of charge (SOC)), said method comprising: performing the method of claim 1 to collect said summary statistics of said AQ(V) ([0048]; Fig. 8A); training a machine learning model to relate one or more battery cell operation characteristics to said summary statistics of said AQ(V) ([0033]); and using the machine learning model, after said training, to predict one or more battery cell operation characteristics including battery lifetime from battery cell cycling data ([0032-0036]).
	 
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Ladpli et al (WO2017223219A1, 28-12-2017), herein referred to as Ladpli.

Regarding Claim 3, Willard teaches The method according to claim 1 and further teaches continuous measurement via sensors (Fig. 1 (102); [0013]). Willard fails to specifically teach impedance spectroscopy, and strain measurement. However in a related field, Lapli teaches the use of 
Regarding Claim 9, Willard teaches the method according to claim 1. Willard further teaches battery cell physical properties. Willard fails to specifically teach one of the physical properties to include internal resistance. However, in a related field, Ladpli teaches electrochemical impedance spectroscopy (EIS), a method used to measure the internal resistance of a battery. This is further concluded/taught by Park [0052]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Willard to incorporate the teachings of Ladpli by including: internal resistance as an additional characteristic to assist in predicating battery life/performance. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 




The prior art made record and not relied upon is considered pertinent to applicant’s disclosure. 
APPARATUS AND METHOD FOR ESTIMATING STATE OF BATTERY	 (US20170205469, 20-07-2017) by SONG et al., teaches an apparatus and method for estimating a state of a battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                 

/NATALIE HULS/Primary Examiner, Art Unit 2863